                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

 MARK ANTHONY HEAD,

            Petitioner,                               Case No. 18-12416
                                                      Honorable Laurie J. Michelson
 v.                                                   Magistrate Judge Elizabeth A. Stafford

 J. CHRISTIANSEN,

            Respondent.


      OPINION AND ORDER GRANTING PETITIONER’S MOTION TO STAY AND
                   HOLD THE PETITION IN ABEYANCE [3]


       Mark Anthony Head is presently incarcerated after being convicted in Michigan state court.

He has filed a habeas corpus petition under 28 U.S.C. § 2254 and a motion to stay the proceedings

to allow him to exhaust additional claims in state court. (R. 1, 3.) For the reasons that follow, the

motion for a stay will be granted, the petition will be held in abeyance, and the case will be closed

for administrative purposes.

                                                 I.

       Following a jury trial, Head was convicted of second-degree home invasion, Mich. Comp.

Laws § 750.110a(3), and conspiracy to commit second-degree home invasion, Mich. Comp. Laws

§ 750.157a, Mich. Comp. Laws § 750.110a(3). (R. 1, PageID.1.)

       On direct appeal to the Michigan Court of Appeals, Head argued that (1) his conviction

must be vacated because there was no evidence of intent to commit a larceny and (2) his trial

counsel was ineffective for failing to request a jury instruction on the lesser-included charge of

breaking and entering without permission. (R. 1, PageID.2, 48.) The Michigan Court of Appeals

rejected these arguments. See People v. Head, No. 329248 (Mich. Ct. App. Mar. 14, 2017).
       Head raised the same two claims and added a third in an application for leave to appeal in

the Michigan Supreme Court. (R. 1, PageID.6–7, 9; R. 1-1, PageID.115, 120, 128.) On September

12, 2017, the Michigan Supreme Court denied leave to appeal. See People v. Head, 901 N.W.2d

380 (Mich. 2017).

       On August 3, 2018, Head filed this habeas corpus petition, raising the three claims that he

presented to the Michigan Supreme Court. (R. 1, PageID.6–7, 9.) He simultaneously filed a motion

for a stay, which indicates that he wants to raise and exhaust additional issues concerning: (1) the

prosecutor’s request for a remand to the state district court, (2) the state circuit court’s order

granting the prosecutor’s request for a remand, (3) the sufficiency of the evidence, (4) the trial

court’s failure to sua sponte read a jury instruction on the lesser-included offense of breaking and

entering without permission, and (5) trial and appellate counsel’s failure to object and raise these

claims at the circuit court level and on appeal. (R. 3, PageID.147–148.)

                                                II.

       The doctrine of exhaustion of state remedies requires state prisoners to present all their

claims to the state courts before raising their claims in a federal habeas corpus petition. See 28

U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). This requirement is

satisfied if a prisoner “invok[es] one complete round of the State’s established appellate review

process,” including a petition for discretionary review in the state supreme court, “when that

review is part of the ordinary appellate review procedure in the State.” O’Sullivan, 526 U.S. at

845, 847. Thus, to be properly exhausted, each habeas claim must have been fairly presented to

the state court of appeals and to the state supreme court. Wagner v. Smith, 581 F.3d 410, 414 (6th

Cir. 2009). Federal district courts ordinarily must dismiss a habeas petition containing any

unexhausted claims. Rose v. Lundy, 455 U.S. 509, 510, 522 (1982).



                                                 2
        Head admits that he raised his claim about appellate counsel only in the Michigan Supreme

Court. (R.1, PID 9.) Thus, the habeas petition is a “mixed” petition of two exhausted claims and

one unexhausted claim. In addition, some of the claims listed in the motion for stay have not been

raised in state court at all.

        The outright dismissal of Head’s petition while he exhausts state remedies could result in

a subsequent petition being barred by the applicable one-year statute of limitations. See 28 U.S.C.

§ 2244(d). Given the tension created by the interplay between the statute of limitations and the

exhaustion requirement, courts are permitted to employ a “stay-and-abeyance” approach. Rhines

v. Weber, 544 U.S. 269, 275 (2005). This approach allows a district court to stay the federal

proceeding and hold the habeas petition in abeyance while the petitioner pursues state remedies

for his unexhausted claims. Id. After the state court completes its review of the petitioner’s claims,

the federal court can lift its stay and allow the petitioner to proceed in federal court. Id. at 275-76.

        This stay-and-abeyance procedure is appropriate only in “limited circumstances.” Id. at

277. However, “it likely would be an abuse of discretion for a district court to deny a stay and to

dismiss a mixed petition if the petitioner had good cause for his failure to exhaust, his unexhausted

claims are potentially meritorious, and there is no indication that the petitioner engaged in

intentionally dilatory litigation tactics.” Id. at 278. “In such circumstances, the district court should

stay, rather than dismiss, the mixed petition,” because “the petitioner’s interest in obtaining federal

review of his claims outweighs the competing interest in finality and speedy resolution of federal

petitions.” Id.

        Head’s unexhausted claim about appellate counsel is not plainly meritless, and he could

not be expected to raise that issue on direct appeal while he was represented by the attorney.

Furthermore, there is no indication that Head is engaged in intentionally dilatory litigation tactics.



                                                   3
                                                III.

       Accordingly, Head’s motion for a stay (R. 3) is GRANTED. The Court will hold the

petition (R. 1) in abeyance.

       The Court orders Head to file a motion for relief from judgment in the state trial court

within sixty (60) days of the date of this order, provided that he has not already done so. If he is

unsuccessful in state court and wishes to return to federal court, he must move to re-open this case

and file an amended habeas petition within sixty (60) days of exhausting state remedies for his

claims. The motion and amended petition must include the same case number that appears on this

order. Failure to comply with the conditions of this stay could result in the dismissal of this case.

Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014).

       Finally, to avoid administrative difficulties, the Court orders the Clerk of Court to close

this case. Nothing in this order shall be considered a disposition of the habeas petition.

       SO ORDERED.

                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE


Dated: October 11, 2018


       I hereby certify that a copy of the foregoing document was served upon Petitioner on this
date, October 11, 2018, by first-class U.S. mail.


                                              s/William Barkholz
                                              Case Manager




                                                  4
